850 F.2d 690Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael ROY, Defendant-Appellant.
No. 87-7683.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1988.Decided:  June 20, 1988.

Michael Roy, appellant pro se.
J. Phillip Krajewski (Office of the U.S. Attorney), for appellee.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Roy, C/A No. 87-251-N;  CR No. 85-156-N (E.D.Va. July 14, 1987).  We decline to address whether Roy's sentence under 18 U.S.C. Sec. 2 violated the terms of his plea agreement or whether the sentencing court violated the provisions of the Victim and Witness Protection Act of 1982, 18 U.S.C. Secs. 3579 et seq., as these issues were raised for the first time on appeal.  Roy's motion for appointment of counsel is denied.


2
AFFIRMED.